Title: John Adams to Thomas Barclay, 11 June 1784
From: Adams, John
To: Barclay, Thomas


        
          Dear Sir
          The Hague June 11. 1784
        
        My Express who sett off, on the third from Amsterdam is with you before now, and I hope you have found the Bills of Exchange to your Satisfaction. I am anxious for his Return, that I may have once collected together, under my own Eye, all that belongs to me in Europe, and be able to finish my Accounts. I should be much obliged to you, if you would examine my Accounts and Vouchers and give me your opinion, if any Thing further is necessary for me to do or to furnish you with before you can settle the Account of my Salary and Disbursements up to this day, when I delived it or signed it.— Since that I have only to Send you an Account of the Cash I have recd and of my Salary up to some certain day. I want to have this matter off my Mind, and to clear away all the Rubbish that I may have the Way clear to follow the Example of Mr Jay and Mr Laurens, if there Should be Occasion. I regret now, that I had not set them the Example, which I Should have done, had not a Resolution of Congress of the 1. of May 1783 diverted me.— Now I must trust to the Chapter of Accidents.
        Inclosed is an Order upon Mr Grand from Captain Jones for Twenty Guineas, which I lent him in London. Please to receive it, and present it to Mrs Barclay, in any Thing She chooses, as a Small Token of my Gratitude for her Hospitality to me in my Distress at Auteuil
        With &c
      